NOT RECOMMENDED FOR PUBLICATION
                               File Name: 22a0478n.06

                                       Case No. 22-3087

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                                                                     FILED
                                                                               Nov 28, 2022
                                                     )                     DEBORAH S. HUNT, Clerk
UNITED STATES OF AMERICA,
                                                     )
       Plaintiff-Appellee,                           )    ON APPEAL FROM THE UNITED
                                                     )    STATES DISTRICT COURT FOR
v.                                                   )    THE NORTHERN DISTRICT OF
                                                     )    OHIO
LAWRENCE DUNBAR,                                     )
       Defendant-Appellant.                          )                                OPINION
                                                     )



Before: SUTTON, Chief Judge; GRIFFIN and NALBANDIAN, Circuit Judges.

       SUTTON, Chief Judge. Lawrence Dunbar, an Ohio parolee, failed to follow the rules of

supervised release and, after that, allegedly committed an assault. When parole officers arrested

Dunbar, they uncovered narcotics and a firearm in his apartment. A jury convicted Dunbar on

weapons and drug-distribution charges. He now challenges the denial of his suppression motion

and several features of his conviction. We affirm.

                                               I.

       As a parolee, Dunbar agreed to various parole conditions. He violated those conditions

twice over by fleeing in July 2018 and allegedly shooting at someone in February 2019. After two

arrest warrants issued, the Ohio Adult Parole Authority’s fugitive task force sought to arrest

Dunbar. Over several months, a confidential source and “investigational measures” led the task

force to an apartment building at 2249 Elm Street. R.100 at 28. The officers spoke with the
Case No. 22-3087, United States v. Dunbar


building’s managers and showed them a picture of Dunbar. The managers confirmed that Dunbar

lived in unit 318 and gave the officers a key to the unit.

       Armed with this information, the task force watched unit 318 from 7:15 am to 9:30 am but

did not see Dunbar. The officers then knocked and announced themselves several times. They

heard a noise inside, like a rustle or a cough, but no one answered the door. The officers opened

the door with the key and entered the apartment. Moving through the unit, they told Dunbar to

exit. Dunbar eventually “made verbal contact” and came out of the master bedroom and into the

hallway. R.100 at 50. The officers took him into custody and cleared the rooms adjoining the

hallway: the master bedroom, second bedroom, and bathroom. The officers didn’t find any other

people, but they did find suspected drug paraphernalia (baggies) sitting on the nightstand in the

master bedroom.

       The officers determined that the drug paraphernalia could violate the terms of Dunbar’s

parole and decided to conduct a warrantless parolee search, all consistent with the terms of his

supervised release. Shortly into the search, they found suspected heroin and a handgun in the

living room under the couch. At that point, the officers paused the search and obtained a search

warrant, because the drugs fell “more outside of the scope of [the] Adult Parole Authority to seize.”

R.47 at 17. Continuing the search under the warrant, the officers found more drugs and drug

paraphernalia. And they found signs of a single resident: clothing and shoes of a similar size and

style, one toothbrush, one set of car keys, one bed, and receipts listing Dunbar’s name.

       A grand jury charged Dunbar with possessing a firearm and ammunition as a felon;

possessing carfentanyl, cocaine, and heroin with the intent to distribute; and possessing a firearm

in furtherance of a drug trafficking crime. Dunbar filed a motion to suppress the evidence found

at his apartment, which the district court denied. The jury convicted Dunbar on all charges, save


                                                  2
Case No. 22-3087, United States v. Dunbar


for possessing a firearm in furtherance of a drug trafficking crime. The district court imposed a

245-month sentence. Dunbar appeals.

                                                 II.

       Dunbar challenges the denial of his suppression motion, the sufficiency of the evidence

that he possessed the gun and narcotics, the admission of alleged hearsay statements, and the

effectiveness of his trial counsel.

       The suppression motion implicates three Fourth Amendment questions: Did the officers

permissibly enter unit 318? Did they perform a valid protective sweep? And did they conduct a

reasonable warrantless parolee search?

       Entry into the apartment. The Fourth Amendment prohibits “unreasonable searches and

seizures” of “persons, houses, papers, and effects.” Homes in particular receive robust Fourth

Amendment protection. Payton v. New York, 445 U.S. 573, 589–90 (1980). When arresting a

suspect at home, officers customarily need to obtain an arrest warrant first. Id. at 590, 603. The

warrant imbues officers with “the limited authority to enter a dwelling in which the suspect lives

when there is reason to believe the suspect is within.” Id. at 603. In this case, put in other words,

the officers needed a “reasonable belief” based on “common sense factors” and “the totality of the

circumstances” that (1) Dunbar lived in unit 318 and (2) they would find Dunbar inside. See El

Bey v. Roop, 530 F.3d 407, 416 (6th Cir. 2008) (quotation omitted). (Our court has not resolved

whether “reasonable belief” amounts to probable cause or something less. See United States v.

Baker, 976 F.3d 636, 642 (6th Cir. 2020). But we need not resolve the point today because both

standards are met.)

       Start with whether the officers had probable cause to believe that Dunbar lived in unit 318.

An officer testified that “confidential source information” and “investigational measures” led the


                                                 3
Case No. 22-3087, United States v. Dunbar


task force to 2249 Elm Street. R.100 at 28. After seeing a picture of Dunbar, the apartment

managers confirmed that he resided in unit 318 and handed over a key to the unit. That created a

fair probability Dunbar lived there.

       The officers also had probable cause to believe that they would find Dunbar inside. The

officers surveilled the unit from 7:15 am to 9:30 am and saw no one come or go. The officers

could reasonably expect Dunbar would be home during those early hours. See United States v.

Thomas, 429 F.3d 282, 286 (D.C. Cir. 2005); United States v. Terry, 702 F.2d 299, 319 (2d Cir.

1983); see also Shreve v. Jessamine Cnty. Fiscal Ct., 453 F.3d 681, 689 (6th Cir. 2006). Dunbar’s

fugitive status increased the probability of finding him at home at this time. El Bey, 530 F.3d at

418; see also Valdez v. McPheters, 172 F.3d 1220, 1226 (10th Cir. 1999). And, perhaps most

importantly, the officers learned more when they knocked and announced their presence. See El

Bey, 530 F.3d at 418. They heard a cough or a rustle, indicating that someone was inside the

apartment. See United States v. Gay, 240 F.3d 1222, 1227–28 (10th Cir. 2001). But no one

answered the door, consistent with Dunbar’s fugitive status. When combined with the time of day,

the two-hour surveillance period, and the manager’s confirmation that Dunbar lived in the unit,

the officers had a fair probability of finding Dunbar inside.

       Dunbar raises several counterarguments. Turning first to Supreme Court precedent,

Dunbar argues that Steagald v. United States, 451 U.S. 204 (1981), requires officers to obtain a

search warrant to make an arrest in a home, even if they have an arrest warrant. Dunbar is

mistaken. In Steagald, police entered Gary Steagald’s home to execute an arrest warrant for Ricky

Lyons, a third party. Id. at 206, 212. The Court held that the third-party arrest warrant did not

adequately protect the homeowner. Id. at 212–14. It “carefully circumscribed” its analysis to that

situation. United States v. Pruitt, 458 F.3d 477, 481 (6th Cir. 2006). Here, by contrast, the officers


                                                  4
Case No. 22-3087, United States v. Dunbar


had a warrant for Dunbar’s arrest, and they entered Dunbar’s home. Dunbar’s case is not

Steagald’s case. See El Bey, 530 F.3d at 415.

       Pivoting to this court’s precedent, Dunbar argues that the officers did not have any reason

to believe they would find him at home. See United States v. Hardin, 539 F.3d 404 (6th Cir. 2008);

United States v. Jones, 641 F.2d 425 (6th Cir. 1981), overruled by Steagald, 451 U.S. at 216. Both

cases are inapt. In Hardin, the officers relied on a confidential informant’s tip that Malik Hardin

might be in an unidentified apartment. Hardin, 539 F.3d at 423. But the informant did not say

when he had last seen Hardin, nor had the apartment manager ever seen him. Id. We concluded

that the officers had “essentially no evidence to indicate that Hardin was then inside the

apartment.” Id. at 423–24. But today’s officers received confirmation from the managers that

Dunbar lived in unit 318, watched the unit for two hours in the early morning, and heard a noise

inside after they knocked and announced, all indicating that Dunbar was likely inside. Jones held

that the officers did not have reason to believe that they would find a suspect named in an arrest

warrant in his brother’s girlfriend’s home. Jones, 641 F.2d at 428–29. But Jones did not survive

Steagald. Hardin, 539 F.3d at 412. And even if it did, Jones considered the execution of a third-

party warrant, not the first-party warrant involved in this case.

       Changing tack, Dunbar objects that the apartment managers did not testify at the

suppression hearing. But this objection overlooks the reality that the Evidence Rules do not apply

at suppression hearings. Fed. R. Evid. 104(a); United States v. Matlock, 415 U.S. 164, 172–74

(1974). Hence the district court could consider the managers’ out-of-court statements. See

Matlock, 415 U.S. at 172–74.

       Dunbar points out that he did not sign the lease for unit 318; “Justin Cooper” did. But an

officer ran the Social Security and Ohio driver’s license numbers listed for Cooper on the lease.


                                                  5
Case No. 22-3087, United States v. Dunbar


The Social Security number belonged to someone who died in 1986. And the driver’s license did

not match the format of an Ohio ID and returned no results. The officer reasonably concluded that

Cooper did not exist.

       Protective sweep. Dunbar separately challenges the protective sweep. Recall that after

taking Dunbar into custody in the hallway, the officers cleared the remainder of the apartment—

the bathroom and two bedrooms—and noticed drug paraphernalia in plain view in the master

bedroom. When conducting an arrest, officers may “look in closets and other spaces immediately

adjoining the place of arrest from which an attack could be immediately launched,” even without

reasonable suspicion. Maryland v. Buie, 494 U.S. 325, 334 (1990). But to sweep beyond those

immediately adjoining areas, officers must have a reasonable belief of finding a dangerous

individual. Id. The officers arrested Dunbar in the hallway after he emerged from the master

bedroom. The two bedrooms and bathroom “immediately adjoin[ed] the place of arrest,” id.,

permitting the officers to sweep them without reasonable suspicion of finding another dangerous

person, see Thomas, 429 F.3d at 287–88.

       Dunbar objects to the sweep’s intrusiveness, noting that officers “searched the entire

apartment, including drawers.” Appellant’s Br. 25. But in doing so he overlooks the sequence of

events. Officers quickly cleared the adjoining rooms, during which they saw drug paraphernalia

in plain view. After the protective sweep concluded, the officers conducted a warrantless parolee

search. Only at that point did they conduct a thorough search of the entire apartment.

       Parolee search. Dunbar also challenges the warrantless parolee search. Two potential

frameworks apply, but the government just needs to satisfy one. United States v. Sharp, 40 F.4th

749, 752–53 (6th Cir. 2022). Under Griffin, courts uphold warrantless parolee searches when (1) a

constitutional state law authorized the search, and (2) the search complied with that law. Griffin


                                                6
Case No. 22-3087, United States v. Dunbar


v. Wisconsin, 483 U.S. 868, 880 (1987) (search of probationer); Sharp, 40 F.4th at 757–58

(applying Griffin to parolee). And Knights-Samson tells courts to evaluate the reasonableness of

a warrantless search conducted under a condition of supervision through a “totality of the

circumstances” approach. Samson v. California, 547 U.S. 843, 848 (2006); United States v.

Knights, 534 U.S. 112, 118 (2001). Relevant factors under the Knights-Samson approach include

the suspect’s post-supervision status, terms of the search condition, and the State’s interest in post-

release supervision. Sharp, 40 F.4th at 753.

       The search checked Griffin’s boxes. To start, Ohio Rev. Code Ann. § 2967.131(C)

authorized it. The statute allows officers to search a parolee’s residence without a warrant when

they “have reasonable grounds to believe that the individual . . . is not abiding by the law, or

otherwise is not complying with the [parole] terms and conditions.” Id. We have already held that

§ 2967.131(C) “passes constitutional muster.” United States v. Loney, 331 F.3d 516, 521 (6th Cir.

2003). And the officers followed the statute’s dictates. Dunbar had refused to abide by the terms

of supervised release and allegedly committed an assault, giving the officers reason to believe he

violated his parole conditions and the law. So too for the drug paraphernalia in plain view, which

separately provided reason to believe that Dunbar broke the law.

       Sufficiency of the evidence. Turning to the jury trial, Dunbar challenges the sufficiency of

the evidence proving he possessed the firearm and drugs. To resolve this challenge, we construe

all evidence in favor of the verdict and determine whether “any rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443

U.S. 307, 319 (1979).

       The felon-in-possession and drug-distribution charges required the government to prove

that Dunbar possessed the gun and drugs. See 18 U.S.C. § 922(g)(1); 21 U.S.C. § 841(a)(1).


                                                  7
Case No. 22-3087, United States v. Dunbar


Dunbar was not actually holding any contraband when he was arrested, to be sure. But constructive

possession—that Dunbar “knowingly [had] power and intention to exercise control over an

object”—suffices. United States v. Critton, 43 F.3d 1089, 1096 (6th Cir. 1995); see United States

v. Arnold, 486 F.3d 177, 183–84 (6th Cir. 2007) (en banc). And proof that Dunbar “[had] dominion

over the premises” containing the contraband, in turn, can establish constructive possession.

United States v. Clemis, 11 F.3d 597, 601 (6th Cir. 1993) (per curiam).

       Consider what the jury learned at trial. They heard that officers catalogued one bed, one

toothbrush, clothing and shoes in a similar style and size, and one car key that opened a car parked

in the complex’s parking garage—all of which supports the inference that just one person lived in

unit 318. The jurors learned that Dunbar likely had been inside the unit from at least 7:15 am,

when surveillance began, until his arrest at 9:30 am. They saw receipts dated a couple of weeks

before the arrest from a nearby store that listed Dunbar’s name. And they heard a jail call in which

Dunbar referred to the apartment as “my spot.” R.86 ¶ 13. From this evidence, the jury could

reasonably infer that Dunbar was the apartment’s sole resident. The government, in brief,

introduced sufficient evidence of constructive possession.

       Dunbar responds that mere proximity to or knowledge of contraband does not establish

constructive possession, invoking United States v. Pena, 983 F.2d 71 (6th Cir. 1993), and United

States v. Smith, 20 F. App’x 258 (6th Cir. 2001). In Pena and Smith, it’s true, we held that

passengers in vehicles with narcotics did not possess that contraband. But unlike the passengers

in Pena and Smith, who lacked knowledge of the contraband or control over the vehicle, a jury

could reasonably find based on the circumstantial evidence here that Dunbar controlled the

apartment. That “tip[s] the scale in favor of sufficiency.” United States v. Birmley, 529 F.2d 103,

108 (6th Cir. 1976); see Arnold, 486 F.3d at 183–84.


                                                 8
Case No. 22-3087, United States v. Dunbar


       Dunbar presses back, posing three questions about the evidence. What of the lack of direct

evidence, like fingerprints or DNA, tying him to the drugs? Circumstantial evidence suffices.

Arnold, 486 F.3d at 181. What of the lack of fingerprints on the gun? The jury could credit the

fingerprint analyst’s testimony that guns routinely lack fingerprints because of how they are held

and how they produce heat upon firing. And, again, circumstantial evidence tied Dunbar to the

apartment and gun. See Clemis, 11 F.3d at 601. What of Justin Cooper’s signature on the lease?

An officer credibly testified that Cooper did not exist. The jury could reasonably infer that Dunbar

used this persona because of his fugitive status. Despite Dunbar’s objections, the reality that the

jury had to draw inferences to convict him does not provide a reason to overturn the verdict. See

Arnold, 486 F.3d at 182.

       Confrontation Clause.      Dunbar argues that the district court admitted four hearsay

statements in violation of the Confrontation Clause of the Sixth Amendment. It affords the accused

the right “to be confronted with the witnesses against him.” And it forbids the admission of

testimonial hearsay statements against a criminal defendant unless that defendant had a prior

opportunity to cross-examine the declarant. Crawford v. Washington, 541 U.S. 36, 53–54 (2004).

       Before turning to the statements, a brief interlude is in order about the standard of review.

Dunbar objected to only one of the four statements at trial. We review the objected-to statement

for harmless error, affirming if we have “a fair assurance that the outcome of the trial was not

affected by evidentiary error.” United States v. Warman, 578 F.3d 320, 345 (6th Cir. 2009)

(quotation omitted). In contrast, we review the other three statements for plain error. See id.

Dunbar must show an obvious error that affected both his substantial rights and the “fairness,

integrity, or public reputation of the judicial proceedings.” Id. (quotation omitted).




                                                 9
Case No. 22-3087, United States v. Dunbar


       Start with the single statement to which Dunbar objected at trial. When walking through

the events that occurred on the morning of Dunbar’s arrest, Officer Brian Ortiz testified that “[w]e

were informed by management staff that Mr. Dunbar was currently residing I believe it was

Apartment 318.” R.100 at 29. The government offered this testimony to explain why the task

force officers surveilled unit 318, had a key, and knocked and announced at that unit. In other

words, the government offered the testimony for its effect on the listener (to explain why the

officers took certain actions on the day of the arrest) and not the truth of the matter asserted (to

show that Dunbar lived in unit 318). See United States v. Churn, 800 F.3d 768, 776 (6th Cir. 2015)

(statement offered for effect on listener is not hearsay); United States v. Gibbs, 506 F.3d 479, 486

(6th Cir. 2007) (similar).     It follows that Officer Ortiz’s testimony did not implicate the

Confrontation Clause. See Crawford, 541 U.S. at 59 n.9.

       Now consider the statements that did not receive an objection at trial. Deputy Marshal

Josh Lowe, to start, testified that “I told [the managers] that we had credible information that we

thought he was staying somewhere in the building and just were looking to see if they had a specific

apartment that they recognized him to be associated with.” R.101 at 51. Like the prior statement,

this testimony provided background information as to why the officers turned up at 2249 Elm

Street in the first place. It is not hearsay. See Gibbs, 506 F.3d at 486.

       So too for the next challenged statement. When asked at trial why the police did not test

the drugs or gun for DNA, Sergeant Jeffrey Holdeman replied: “Because the only occupant at the

time of our presence, and as confirmed from outside sources and briefed, was present with all of

the stuff that we seized.” R.101 at 117. This statement addresses “why the officers took the actions

they did” in deciding not to conduct DNA testing. United States v. Cromer, 389 F.3d 662, 676

(6th Cir. 2004).


                                                 10
Case No. 22-3087, United States v. Dunbar


       The final challenged statement conveys a different story. When asked during cross-

examination if video footage showed Dunbar regularly using unit 318, Officer Ortiz replied that

“[m]anagement instructed me that Mr. Dunbar was using 318.” R.101 at 43. This unresponsive

statement came on the heels of several admissions. Among other things, Officer Ortiz admitted

that he did not know how many times Dunbar slept in unit 318, how many other people used the

apartment, if Dunbar had carried the drugs into the unit, if Dunbar’s ID listed unit 318 as his

address, and if the utility bill listed Dunbar’s name. This statement—coming after this series of

admissions and in response to a question about video footage—could be construed as speaking to

the truth of where Dunbar resided. But we need not delve into the issue further. Whether or not

the statement violated the Confrontation Clause, Dunbar cannot surmount the plain-error hurdle.

Other evidence showed that Dunbar lived in unit 318, including his early-morning presence in the

unit, receipts with his name on them, and the jail call. This body of evidence “makes it unlikely

that the challenged statement[] affected either [Dunbar’s] substantial rights or the fairness of the

judicial proceedings.” Warman, 578 F.3d at 347.

       Dunbar’s final objection, that the government used the statements during closing to prove

possession, lacks merit. Although the government mentioned Sergeant Holdeman’s testimony, it

did not discuss his “outside sources.” R.101 at 117. And the government did not discuss the other

challenged statements.

       Ineffective assistance. Dunbar claims that his trial counsel was ineffective for failing to

request a corrective or limiting jury instruction for the four challenged statements. But in line with

“our custom,” we decline to review Dunbar’s ineffective assistance claim on direct appeal. United

States v. Tisdale, 980 F.3d 1089, 1098 (6th Cir. 2020).

       We affirm.


                                                 11